

117 HR 2272 IH: To authorize the Coast Guard to issue a certificate of documentation with a coastwise endorsement for the vessel WIDGEON, and for other purposes.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V117th CONGRESS1st SessionH. R. 2272IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Bergman introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Coast Guard to issue a certificate of documentation with a coastwise endorsement for the vessel WIDGEON, and for other purposes.1.Coastwise endorsementNotwithstanding sections 12112 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel WIDGEON (United States official number 1299656).